        Case 2:20-cv-02132-EFB Document 7 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY MITCHELL,                                  No. 2:20-cv-2132-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    DEVON BELL, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint (ECF No.

18   1), an amended complaint (ECT No. 6), and a request for leave to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915 (ECF No. 5). However, the trust account statement accompanying

20   plaintiff’s request for leave to proceed in forma pauperis is not certified by a jail official. See 28

21   U.S.C. § 1915(a)(2).

22          Accordingly, it is ORDERED that plaintiff shall submit, within thirty days from the date

23   of this order, a certified trust account statement to complete his request for leave to proceed in

24   forma pauperis. Plaintiff’s failure to comply with this order will result in a recommendation that

25   this action be dismissed without prejudice.

26   DATED: November 23, 2020.

27

28
